UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6211


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

OMAR DIAZ-RIOS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:10-cr-00021-REP-2)


Submitted: June 18, 2020                                          Decided: June 23, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Omar Diaz-Rios, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Omar Diaz-Rios appeals the district court’s order denying his motion for reduction

of sentence pursuant to § 404 of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat.

5194. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. United States v. Diaz-Rios, No. 3:10-cr-00021-

REP-2 (E.D. Va., Dec. 17, 2019). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               AFFIRMED




                                             2